Kane, J. P.,
dissents and votes to modify in the following memorandum. Kane, J. P. (dissenting). An “Action Transmittal-Interpretation” (ATI) is described as a bulletin sent to State agencies by the Department of Health and Welfare to advise them of current Federal policy and departmental views regarding the proper application of public assistance laws (Matter of Bosh v Fahey, 53 NY2d 896, 898, n 1). Although I have difficulty with the concept that *690such an apparently elusive document* enjoys the status of, or may implicitly supersede, a formal regulation published in accordance with the Federal Administrative Procedure Act, I do not believe that an ATI is at issue or in any way relevant to the medical assistance eligibility laws in existence at the time of petitioner’s application. Petitioner contends that two ATIs bind the State, and require respondents to use a three-month as opposed to a six-month basis for their determination. The first ATI was dated July 8,1976 and referred to a then existing regulation, 45 CFR 248.2 (c) (4), which provided in part: “(c) With respect to the medically needy, the State plan must * * * (4) Provide that only such income and resources will be considered as will be ‘in hand’ within a period, not in excess of six months ahead, including the month in which medical services which are covered under the plan were rendered” (emphasis added). That regulation was revised on two subsequent occasions, and in September, 1978, it was further revised (and renumbered 42 CFR 435.831) to provide that “[t]he agency must use a prospective period of not more than six months to compute income” (emphasis added). The second ATI, dated August 30, 1978, does not refer to a specific regulation but indicates that separate computations are to be made for retroactive periods. Petitioner’s child was born in December, 1979. The application herein is dated December 31,1979. However, in March, 1979, a new regulation setting standards for Medicaid eligibility had been adopted (42 CFR 435.900 et seq.) regarding retroactive effect of eligibility. This regulation, in part, provided: “The agency must make eligibility for Medicaid effective no later than the third month before the month of application if the individual * * * [w]ould have been eligible for Medicaid at the time he received the services if he had applied” (42 CFR 435.914 [a]). Accordingly, this new regulation superseded the July 8, 1976 ATI and, insofar as retroactive payments are concerned, brings petitioner within the provisions of 42 CFR 435.831 which requires a prospective period calculation of no more than six months since petitioner’s status at the time of application was not based upon different eligibility standards. Therefore, Special Term was incorrect in ordering a three-month basis to be the criterion for retroactive assistance. However, its refusal to award counsel fees was proper since petitioner, in my view, is not the prevailing party (Matter of Emmett v Blum, 84 AD2d 641). I would modify the judgment appealed from in accordance herewith.

 No copies are to be found in the New York State Law Library, the New York State Attorney-General’s Library or the New York State Department of Health Library.